UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 19, 2010 BSD MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10783 75-1590407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 972-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On August 19, 2010, BSD Medical Corporation (the “Company”) filed a Current Report on Form 8-K (the “Original Form 8-K”) to report on the issuance and sale of an aggregate of 1,225,000 shares of its common stock and warrants to purchase a total of 918,750 shares of its common stock pursuant to the Company’s shelf registration statement on Form S-3 (File No. 333-162080), which became effective on October 1, 2009.This amendment is being filed solely to amend the Original Form 8-K to include Exhibits 5.1 and 23.1 hereto.Except as otherwise noted, the Original Form 8-K is unaltered hereby. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 1.1* Placement Agency Agreement, dated as of August 19, 2010, by and among the Company and Roth Capital Partners, LLC 4.1* Form of Common Stock Purchase Warrant Opinion of Dorsey & Whitney LLP 10.1* Securities Purchase Agreement, dated as of August 19, 2010, by and between the Company and each of the purchasers identified on the signature pages thereto Consent of Dorsey & Whitney LLP (included in Exhibit 5.1) 99.1* Press Release, dated August 19, 2010 * Previously filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BSD MEDICAL CORPORATION Dated:August 23, 2010 By: /s/ Dennis P. Gauger Name: Dennis P. Gauger Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 1.1* Placement Agency Agreement, dated as of August 19, 2010, by and between the Company and Roth Capital Partners, LLC 4.1* Form of Common Stock Purchase Warrant Opinion of Dorsey & Whitney LLP 10.1* Securities Purchase Agreement, dated as of August 19, 2010, by and among the Company and each of the purchasers identified on the signature pages thereto Consent of Dorsey & Whitney LLP (included in Exhibit 5.1) 99.1* Press Release, dated August 19, 2010 * Previously filed.
